Title: From George Washington to William Livingston, 23 November 1776
From: Washington, George
To: Livingston, William



⟨Sir.⟩
⟨He⟩ad Quarters Newark 23d Novr 1776.

⟨The⟩ Critical Situation of our Affairs ⟨and the move⟩ments of the Enemy make some ⟨further & im⟩mediate Exertions absolutely ⟨necessary—In⟩ order that you may have the ⟨fullest Repre⟩sentation and form a perfect ⟨Idea of what is⟩ now necessary, I have desired ⟨Colo. Reed to w⟩ait on You, and must refer ⟨You to him for⟩ Particulars. I am with great Respect & Regard Sir Your Most Obedt & Very Humbl. Servt

Go: Washington

